Name: Council Regulation (EEC) No 338/77 of 14 February 1977 amending Regulation (EEC) No 315/68 fixing quality standards for flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: trade;  plant product;  technology and technical regulations;  marketing;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31977R0338Council Regulation (EEC) No 338/77 of 14 February 1977 amending Regulation (EEC) No 315/68 fixing quality standards for flowering bulbs, corms and tubers Official Journal L 048 , 19/02/1977 P. 0002 - 0003 Finnish special edition: Chapter 3 Volume 8 P. 0117 Greek special edition: Chapter 03 Volume 17 P. 0142 Swedish special edition: Chapter 3 Volume 8 P. 0117 Spanish special edition: Chapter 03 Volume 11 P. 0235 Portuguese special edition Chapter 03 Volume 11 P. 0235 COUNCIL REGULATION (EEC) No 338/77 of 14 February 1977 amending Regulation (EEC) No 315/68 fixing quality standards for flowering bulbs, corms and tubers THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the first indent of Article 2 (1) of Council Regulation (EEC) No 315/68 of 12 March 1968 fixing quality standards for flowering bulbs, corms and tubers (2), as last amended by Regulation (EEC) No 2971/76 (3), provides that if produce listed in Article 1 does not conform to the quality standards it may not within the Community be displayed for sale, offered for sale, sold or delivered to the consumer for his personal needs by a trader or directly by a producer; Whereas produce intended for consumers may be packed at the production stage or at the wholesale stage; Whereas, to ensure simpler and more effective control, the packed produce should be subjected to the quality standards; Whereas also the Annex to Council Regulation (EEC) No 315/68 lays down provisions on size gradings ; whereas these provisions do not apply to products of the following genera : Allium, Anemone, with the exception of the coronaria species, Chionodoxa, Endymion, Fritillaria, Puschkinia, Tigridia, Triteleia, and to the Scilla sibirica species, its cultivars and hybrids with the exception of the atrocaerulea (Spring beauty) cultivar ; whereas, in order further to achieve the objectives of the quality standards, provisions on size grading should also be laid down for these products, HAS ADOPTED THIS REGULATION: Article 1 The text of Article 2 (1) of Regulation (EEC) No 315/68 shall be replaced by the following: "1. If produce referred to in Article 1 does not conform to the quality standards, it may not: - within the Community: (a) be held or transported with a view to sale, at any marketing stage, in packs intended for the consumer; (b) be displayed for sale, offered for sale, sold or supplied to the consumer, by a trader or directly by a producer, - be exported to third countries." Article 2 There shall be added to the table in Chapter III of the Annex to Regulation (EEC) No 315/68, in alphabetical order, the products listed in the Annex to this Regulation and the provisions respectively relating to them. Article 3 This Regulation shall enter into force on 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1977. For the Council The President J. SILKIN (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 71, 21.3.1968, p. 1. (3)OJ No L 339, 8.12.1976, p. 17. ANNEX >PIC FILE= "T0011383">